Citation Nr: 0903856	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of a 
septorhinoplasty, claimed as sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida. 

A hearing was held at the RO before the undersigned Veterans 
Law Judge in November 2008.  A transcript of that proceeding 
is associated with the claims folder.  


FINDINGS OF FACT


1.  In an October 1984 rating decision, the RO denied the 
veteran's request to reopen a claim of entitlement to service 
connection for a sinus disorder.  The veteran did not appeal 
that decision, thus it became final.

2.  The private and VA medical opinions submitted since 
October 1984, which state that the veteran has a current 
sinus disorder and which relate its etiology to incidents of 
the veteran's military service are new, relate to an 
unestablished fact necessary to substantiate the claim, and 
raise a reasonable possibility of substantiating the claim 
for service connection.  

3.  The competent medical evidence, overall, shows that the 
veteran incurred a sinus disorder during active duty.  






CONCLUSIONS OF LAW

1.  The October 1984 rating decision which denied service 
connection for a sinus disorder is final.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2008).  

2.  Evidence submitted since the RO's October 1984 decision 
is new and material and the claim for entitlement to service 
connection for sinusitis is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a) (2008).  

3.  Resolving all reasonable doubt in his favor, the 
veteran's sinus disability began in or was caused by his 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310, 5103, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA  

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In this case, 
the Board is granting the full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

I. Claims Based on New and Material Evidence

The veteran is claiming entitlement to service connection for 
residuals of a rhinoplasty, to include sinusitis.  The 
veteran essentially contends that he injured his nose in-
service, and that he has suffered from chronic sinus problems 
since the corrective rhinoplasty was performed in 1970. 

The Board observes that a rating decision denying service 
connection for a nasal disorder was issued in April 1971.  A 
request to reopen the claim was denied by RO in October 1984.  

In the April 1971 decision, after reviewing the record, which 
included service treatment records documenting the in-service 
rhinoplasty, the RO determined that the veteran's nasal/sinus 
disorder was due congenital deformity.  A December 1970 
clinical record contained a notation that the veteran's nasal 
deformity had existed prior to service, and the RO determined 
that there was no basis for a grant of service connection. 

The veteran did not appeal the April 1971 and October 1984 
decisions.  As such, they became final. See 38 U.S.C.A. § 
7105 (2008).  The October 1984 decision is the last final 
denial on any basis as to this claim.  

Based on the procedural history outlined above, the issue for 
consideration is whether new and material evidence has been 
received to reopen the claim.  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001. See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in August 2004, after this date, 
the new version of the law is applicable in this case.  Under 
the revised regulation, "new" evidence is defined as evidence 
not previously submitted to agency decision-makers.

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2008).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108. See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. See Smith v. West, 12 Vet. App. 
312, 314 (1999). If it is determined that new and material 
evidence has been submitted, the claim must be reopened.

The VA may then proceed to evaluate the merits of the claim 
on the basis of all evidence of record, but only after 
ensuring that the duty to assist the veteran in developing 
the facts necessary for his claim has been satisfied. See 
Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. 
§ 5103A (West 2002)(eliminates the concept of a well-grounded 
claim).

The evidence added to the record following the last final 
rating decision in October 1984 includes, most significantly, 
a July 2006 VA examination, a July 2005 letter from the 
veteran's private otolaryngologist, Dr. J.S., and a "buddy 
statement" in support of the veteran's claimed in-service 
injury, and a statement of November 2008 from Dr. T. Padhya.  
This evidence was not previously of record and is not 
redundant of evidence associated with the file in 1984.

In addition, this "new" evidence contains a medical 
diagnosis of chronic sinusitis, and an opinion relating such 
disability to the in-service rhinoplasty.  The evidence also 
shows that the veteran did not suffer from a congenital nose 
deformity.  Furthermore, the "buddy statement" corroborates 
the veteran's in-service injury.  This evidence clearly 
relates to unestablished facts necessary to substantiate the 
veteran's claim for service connection.  Moreover, such 
evidence raises a reasonable possibility of substantiating 
the claim. 

Accordingly, the requirements of 38 C.F.R. § 3.156(a) are 
found to be met and the claim of entitlement to service 
connection for residuals of a rhinoplasty, to include 
sinusitis, is reopened.  Having reopened the veteran's claim, 
the Board will now determine whether there is sufficient 
evidence to award service connection. 

II.  Service Connection 

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. See 38 
C.F.R. § 3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury." 
Pond v. West, 12 Vet. App. 341, 346 (1999).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions. Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Again, the first question for consideration in evaluating a 
direct service connection claim is whether the competent 
evidence demonstrates a current disability.  In this case, a 
July 2006 VA examination establishes a current diagnosis of 
chronic sinusitis.  As such, the first element required for 
service connection has been met.  

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether the veteran's nasal/sinus disability 
existed prior to the veteran's service.  In this regard, it 
is noted that a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service. See 38 U.S.C.A. § 1111.

The veteran's December 1968 enlistment examination revealed 
normal sinus and nose findings and did not indicate any nasal 
deformities, congenital or otherwise. Moreover, the veteran 
denied having sinusitis, and/or ear, nose, or throat problems 
in a report of medical history completed at that time.  In 
December 1970, the service treatment records reflect that the 
veteran underwent a rhinoplasty.  The circumstances leading 
up to the surgical procedure are somewhat unclear; although 
it is the veteran's contention that he required corrective 
surgery after he was hit in the nose by a door while working 
on a light unit.  There is no report of such an injury or 
accident in the veteran's service records; however, the Board 
is in receipt of a credible "buddy statement," which 
corroborates the veteran's account of his injury.  See Letter 
from E.P., July 2006.  This information is consistent with 
the veteran' statement of July 1984 in which he detailed the 
nature of his injury in Thailand.  The Board again notes that 
the veteran's original claim for service connection was 
denied because his nasal disorder was found to have pre-
existed service.  It is acknowledged that a post-surgical 
hospitalization report from that time provides a diagnosis of 
a "congenital nasal deformity."  However, the Board is now 
in receipt of a July 2006 VA medical opinion in which the 
examiner found that the veteran did not, in fact, suffer from 
a congenital nasal deformity, but rather a normal variant 
nasal hump.  This medical opinion is highly probative as to 
the question of pre-existence.  Also probative is the lack of 
medical evidence at the time of enlistment documenting any 
complaints or treatment for a pre-existing nasal disability.  
Thus, resolving all doubt in favor of the veteran, it is 
determined that he was sound upon entry to service in March 
1969. 

Based on the foregoing, the appropriate question is whether a 
sinus disorder was incurred during service.  Here, the 
service records clearly establish that the veteran underwent 
a rhinoplasty in December 1970.  He has complained of chronic 
sinus problems since that time.  The record shows ongoing 
treatment for sinusitis since December 1996, although the 
veteran claims that such symptomatology dates back to 
service.  

In this regard, during a November 2008 hearing before the 
undersigned Veterans Law Judge, the veteran presented 
credible testimony that his symptoms relating to sinusitis 
began during service (post-rhinoplasty) and have continued 
since separation.  This testimony as to observable symptoms 
supports his claim.  Lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  In addition to the veteran's own 
testimony, he has also submitted a "buddy statement" from 
Mr. E. P., in support of his claim.  This statement not only 
contains an eye witness account of the alleged in-service 
injury to the veteran's nose, but it also supports chronicity 
of sinus symptomatology dating back to 1970 to the present.  
Indeed, Mr. E. P. expressly stated that the veteran suffered 
from the operation performed on in December 1970, and that he 
continues "to suffer with headaches and mucous discharge 
from his sinuses."  The veteran's spouse has also confirmed 
the continuity of symptoms, stating that she has known him 
for 30 years and that he has constantly struggled with 
problems related to his sinuses.  The Board considers these 
statements to be competent and credible as to the veteran's 
past and current sinus symptomatology.  

The Board is also in receipt of both favorable and neutral 
medical opinions.  The veteran has submitted a letter from 
his private otolaryngologist (ENT) dated July 2005, in which 
the physician stated that the veteran "suffers from ongoing 
difficulties with complaints of nasal obstruction as well as 
recurrent nasal crusting as a result of the septal 
rhinoplasty performed in the year 1970.  He has become 
unresponsive to the sinus procedure as well as the use of 
various nasal sprays."  It is not entirely clear whether the 
physician reviewed the veteran's claim file prior to 
rendering this opinion.  However, because this opinion was 
rendered by the veteran's treating ENT physician who has 
physically examined the veteran and is familiar with his 
history, and current symptomatology and diagnoses, it is 
found to be highly probative.  Moreover, no other competent 
evidence of record refutes that opinion.

With respect to the second opinion, the veteran underwent a 
VA examination in July 2006.  That examiner provided a 
current diagnosis of "chronic sinusitis -chronic since 
septorhinoplasty."  Although the examiner stated that it 
would be too speculative, without further documentation, to 
relate his sinus obstruction to surgery, he did not rule it 
out; in fact, he said such sinus problems can occur after 
surgery. (Emphasis added).  He concluded by noting that the 
veteran did not have a congenital nose deformity, but rather 
a normal variant nasal hump.  

Notwithstanding the July 2006 VA examiner's opinion, the 
foregoing evidence, taken in its entirety, lends credence to 
the veteran's contention that he has a long history of 
treatment for sinus problems dating back to service.  The 
Board finds that a showing of a continuity of symptomatology 
has been sufficiently demonstrated. Thus, while the July 2005 
opinion does not appear to be based on a complete review of 
the claims file as is the case with the VA examiner's 
opinion, the history reported by the veteran and relied upon 
is not contradicted by the record; therefore, these 
examiners' opinions constitute competent evidence. See Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (providing that 
reliance on a veteran's statement renders a medical report 
incredible only if the Board rejects the statements of the 
veteran). As there is both neutral and favorable competent 
medical opinion evidence pertaining to the veteran's 
currently diagnosed sinus disability and his military 
service, the Board finds that the evidence is in equipoise.  
Accordingly, all reasonable doubt is resolved in favor of the 
veteran, and service connection is in order for residuals of 
a rhinoplasty, to include sinusitis.  38 U.S.C.A. § 5107(b) 
(West 2002) see also 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990),



ORDER

The claim for entitlement to service connection for residuals 
of a rhinoplasty, claimed as sinusitis, is reopened, and to 
this extent, the appeal is granted.

Entitlement to service connection for residuals of a 
rhinoplasty, claimed as sinusitis, is granted, subject to the 
laws and regulations governing the award of monetary 
benefits. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


